DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks and amended claims, filed 5/3/22, with respect to the rejection of claims 3 and 5 under 35 U.S.C. 112, first paragraph and 112, second paragraph have been fully considered and are persuasive. The rejection of claims 3 and 5 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-3, 5, and 30-36 under 35 U.S.C. 102(a) or 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 30 is objected to because of the following informalities: claim 30 lines 10-11 recites “releasing, from the traceable market, heat generated…” This should read “releasing, from the traceable marker, heat generated…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5 and 32-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chi Sing et al. (U.S. Pub. No. 2011/0313288), hereinafter “Chi Sing,” in further view of Balbierz (U.S. Patent No. 6,770,070), hereinafter “Balbierz,” and, in the alternative, in further view of Kermode et al. (WIPO Pub. No. 2005/013798), hereinafter “Kermode.”

Regarding claim 1, Chi Sing discloses a system for the treatment of a region of tissue (“Apparatus, systems, and methods are provided for localizing lesions within a patient’s body… A tissue specimen, including the lesion and the mark(s), is then removed from the target tissue region” Abstract):
a catheter configured to be inserted within a patient wherein the catheter comprises an antenna tip at a distal end of the catheter (“Turning to FIG. 20, during use, with the probe 331 activated and within the cannula 340, the distal end 344 of the cannula 340 may be inserted through the patient's skirt 48 and tissue 40 towards the marker 220. As shown, the probe 331 may transmit signals 31 and the display 338 of the processor 339 may provide a distance measurement L1 or other indication of the relative location of the marker 220 to the antenna(s) 332 based on the reflected signals received by the antenna(s) 332, and consequently, relative to the distal end 344 of the cannula 340.” [0141], Fig. 20);
a plurality of traceable markers configured for implantation in or near the region of tissue (“The system may include one or more markers implantable within or around the target tissue region, and a probe for transmitting and receiving electromagnetic signals to detect the one or more markers.” Abstract; “a second marker and/or a plurality of additional markers may be introduced into the target tissue region spaced apart from the lesion and the first marker to further define the desired margin.” [0018]); and
a microwave generator configured to be connected to the catheter so as to emit microwave radiation from the antenna tip (“For example, as shown, the probe 30 may include an impulse generator 36 b, e.g., a pulse generator and/or pseudo noise generator (not shown), coupled to the transmit antenna 32 to generate transmit signals, and an impulse receiver 36 c for receiving signals detected by the receive antenna 34. The processor 36 may include a micro controller 36 a and a range gate control 36 d that alternately activate the impulse generator 36 b and impulse receiver 36 c to transmit electromagnetic pulses, waves, or other signals via the antenna 32, and then receive any reflected electromagnetic signals via antenna 34. Exemplary signals that may be used include microwave…” [0090]), each traceable marker of the plurality of traceable markers is configured to release energy received from the antenna tip into a volume of the region of tissue surrounding the traceable marker (“In accordance with still another embodiment, a method is provided for localizing a target tissue region within a patient's body that includes introducing a marker or other target through tissue into the target tissue region; placing a probe against the patient's skin or otherwise adjacent the target tissue region and/or aimed towards the target tissue region; and activating the probe, whereupon the probe transmits electromagnetic signals towards the target tissue region, receives electromagnetic signals reflected from the target, and displays, emits, or otherwise provides spatial information to provide a spatial relationship between the target and the probe” [0016]).
However, Chi Sing may not explictly disclose a catheter configured to be inserted within a patient’s airway.
However, in the same field of endeavor of microwave treatment, Balbierz teaches a catheter configured to be inserted within a patient’s airway (“During the procedure of transbronchial biopsy a flexible fiberoptic bronchoscope is employed as a conduit through which a biopsy instrument is passed from the outside of the patient through the airways of the lung into the lung tissue.” Col. 2, lines 31-57; note that the limitation “configured to be inserted within a patient’s airway” is a functional limitation and therefore has no patentable weight in an apparatus claim).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adapted Chi Sing’s teaching of a microwave antenna on the distal tip of a probe for microwave treatment for use within a bronchoscope as with the microwave antenna on the distal tip of a probe as taught by Balbierz to “controllably and completely ablate a lung selectable lung tissue volume” (Balbierz, Col. 4, lines 58-60).
In the alternative, while Chi Sing in further view of Balbierz teaches the reflection of microwave radiation by an implanted marker, Chi Sing in further vie of Balbierz may not explictly teach releasing energy by the implanted marker.
However, in the same field of endeavor of microwave treatment, Kermode teaches releasing energy by an implanted marker (“A marker, such as a clip, a collagen plug, or coil 354, can be urged through shaft 346 and open distal end 352 and left in the desired location 326. The purpose of the marker is to identify a diseased site for subsequent non-invasive targeting or monitoring by magnetic resonance imaging (MRI), ultrasound, x-ray, and the like. The markers can be permanent, removable or resorbable, conductive or non-conductive… Also, a conductive marker can be positioned at the desired treatment site and heated by an externally applied radio frequency or microwave beam emitted by a probe carried by the guide support.” P. 13, line 15-28; Figure 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Chi Sing’s teaching of microwave markers for localization and guidance with Kermode’s teaching of microwave markers for localization, guidance, and heating to achieve the predictable result of improving the degree of control and accuracy of the zone of microwave treatment with a local heat source. 

Regarding claim 2, Chi Sing may not explictly disclose a bronchoscope, wherein the catheter is configured for insertion into a working channel of the bronchoscope.
However, in the same field of endeavor of microwave treatment, Balbierz teaches a bronchoscope, wherein the catheter is configured for insertion into a working channel of the bronchoscope (“During the procedure of transbronchial biopsy a flexible fiberoptic bronchoscope is employed as a conduit through which a biopsy instrument is passed from the outside of the patient through the airways of the lung into the lung tissue.” Col. 2, lines 31-57; “an energy delivery device is coupled to the distal portion of the elongated member” Col. 4, line 63 – Col. 5, line 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adapted Chi Sing’s teaching of a microwave antenna on the distal tip of a probe for microwave treatment for use within a bronchoscope as with the microwave antenna on the distal tip of a probe as taught by Balbierz to “controllably and completely ablate a lung selectable lung tissue volume” (Balbierz, Col. 4, lines 58-60).

Regarding claim 3, Chi Sing may not explictly disclose the antenna tip is configured to circumscribe an exterior perimeter of a lung nodule.
However, in the same field of endeavor of microwave treatment, Balbierz teaches treating a lung nodule (“The distal portion includes a tissue piercing distal end having at least one of a flexibility, a lubricity or a shape configured to minimize injury to a pleural membrane. An energy delivery device is coupled to the distal portion of the elongated member. The energy delivery device has a shape configured to deliver energy to a target lung tissue volume including sufficient energy to close a void space within or adjacent the tissue volume.” Col. 4, line 63 – Col. 5, line 9; “In an embodiment, lung treatment apparatus 10 is configured to be positioned in any anatomical portion of either lung including individual bronchioles 8′ to image, sample or treat lung tissue at tissue site 5′. Tissue site 5′ can be located in any location in the lung 5 (e.g. lobe, fissure, bronchial or pulmonary vessel) and can include lesions, tumor sites, disease/infected site, edemic site, embolism, clots, tears, trauma sites and the like. Once positioned at target tissue site 5′, apparatus 10 can be configured to treat tissue at that site as well as collect a tissue sample using a biopsy device disclosed herein.” Col. 8, lines 6-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adapted Chi Sing’s teaching of a microwave antenna on the distal tip of a probe for microwave treatment for use within a bronchoscope as with the microwave antenna on the distal tip of a probe to treat a lung nodule as taught by Balbierz to “controllably and completely ablate a lung selectable lung tissue volume” (Balbierz, Col. 4, lines 58-60).
However, Chi Sing in further view of Balbierz may not explictly teach the antenna tip is configured to circumscribe an exterior perimeter of a lesion.
However, in the same field of endeavor of microwave treatment, Prakash teaches the antenna tip is configured to circumscribe an exterior perimeter of a lesion (“inner conductor 16 may be manipulated toward a desired treatment site (e.g., tumor 110 in FIG. 5) or to substantially surround the treatment site” [0030]; Fig. 5).
It would have been obvious to one having ordinary skill in the art to have improved Chi Sing in further view of Blabierz’s known device for microwave treatment of a lung nodule by applying Prakash’s known technique and device for microwave treatment of a lesion by circumscribing the tumor using the distal end of the device to achieve the predictable result of improving the uniformity of the microwave ablation region by focusing the energy inward toward the lesion from a surrounding elongated body.

Regarding claim 5, Chi Sing discloses a second antenna at the distal end of the catheter (“For example, the probe 331 includes one or more antennas 332, and the processor 238 includes a display 338.” [0138]; “indication of the relative location of the marker 220 to the antenna(s) 332 based on the reflected signals received by the antenna(s) 332, and consequently, relative to the distal end 344 of the cannula 340.” [0141]).
However, Chi Sing may not explictly disclose a second antenna tip at the distal end of the catheter.
However, in the same field of endeavor of microwave treatment, Balbierz teaches a second antenna tip at the distal end of the catheter a second antenna tip at the distal end of the catheter (“an energy delivery device is coupled to the distal portion of the elongated member” Col. 4, line 63 – Col. 5, line 9; “a multiple antenna device with feedback control. The multiple antenna device can be an RF antenna, a microwave antenna, a short wave antenna and the like. At least two secondary antennas can be included and laterally deployed from the primary antenna.” Col. 5, line 32 – Col. 6, line 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adapted Chi Sing’s teaching of a microwave antenna on the distal tip of a probe for microwave treatment for use within a bronchoscope as with the microwave antenna on the distal tip of a probe as taught by Balbierz to “controllably and completely ablate a lung selectable lung tissue volume” (Balbierz, Col. 4, lines 58-60), two or more antennas providing greater control over the region of treatment. 

Regarding claim 32, Chi Sing discloses each traceable marker of the plurality of traceable markers includes an effective zone of treatment when implanted in or around the region of tissue (“For example, the target may include a first marker that is introduced into the target tissue region spaced apart from a lesion to define a desired margin for removal of a specimen volume from the target tissue region. Optionally, a second marker and/or a plurality of additional markers may be introduced into the target tissue region spaced apart from the lesion and the first marker to further define the desired margin” [0018]).

Regarding claim 33, Chi Sing discloses the plurality of traceable markers are configured for implantation such that the effective zone for each traceable marker overlaps with other traceable markers of the plurality of traceable markers (“For example, the target may include a first marker that is introduced into the target tissue region spaced apart from a lesion to define a desired margin for removal of a specimen volume from the target tissue region. Optionally, a second marker and/or a plurality of additional markers may be introduced into the target tissue region spaced apart from the lesion and the first marker to further define the desired margin. Thus, if desired, a three dimensional array of markers may be placed within or around the target tissue region to facilitate localization thereof. A tissue specimen may then be removed from the target tissue region, the tissue specimen including the lesion and the target.” [0018]; note that this is a functional/outcome based limitation that has no patentable weight in an apparatus claim).

Regarding claim 34, Chi Sing each traceable marker of the plurality of traceable markers includes a localization attribute (“The system may include one or more markers implantable within or around the target tissue region, and a probe for transmitting and receiving electromagnetic signals to detect the one or more markers.” Abstract; “a second marker and/or a plurality of additional markers may be introduced into the target tissue region spaced apart from the lesion and the first marker to further define the desired margin.” [0018]; “Turning to FIG. 20, during use, with the probe 331 activated and within the cannula 340, the distal end 344 of the cannula 340 may be inserted through the patient's skirt 48 and tissue 40 towards the marker 220. As shown, the probe 331 may transmit signals 31 and the display 338 of the processor 339 may provide a distance measurement L1 or other indication of the relative location of the marker 220 to the antenna(s) 332 based on the reflected signals received by the antenna(s) 332, and consequently, relative to the distal end 344 of the cannula 340.” [0141], Fig. 20).

Regarding claim 35, Chi Sing the antenna tip is configured to be inserted into the region of tissue (“Turning to FIG. 20, during use, with the probe 331 activated and within the cannula 340, the distal end 344 of the cannula 340 may be inserted through the patient's skirt 48 and tissue 40 towards the marker 220. As shown, the probe 331 may transmit signals 31 and the display 338 of the processor 339 may provide a distance measurement L1 or other indication of the relative location of the marker 220 to the antenna(s) 332 based on the reflected signals received by the antenna(s) 332, and consequently, relative to the distal end 344 of the cannula 340.” [0141], Fig. 20).

Regarding claim 36, Chi Sing discloses the region of tissue is a lung nodule. 
However, in the same field of endeavor of microwave treatment, Balbierz teaches the region of tissue is a lung nodule (“The distal portion includes a tissue piercing distal end having at least one of a flexibility, a lubricity or a shape configured to minimize injury to a pleural membrane. An energy delivery device is coupled to the distal portion of the elongated member. The energy delivery device has a shape configured to deliver energy to a target lung tissue volume including sufficient energy to close a void space within or adjacent the tissue volume.” Col. 4, line 63 – Col. 5, line 9; “In an embodiment, lung treatment apparatus 10 is configured to be positioned in any anatomical portion of either lung including individual bronchioles 8′ to image, sample or treat lung tissue at tissue site 5′. Tissue site 5′ can be located in any location in the lung 5 (e.g. lobe, fissure, bronchial or pulmonary vessel) and can include lesions, tumor sites, disease/infected site, edemic site, embolism, clots, tears, trauma sites and the like. Once positioned at target tissue site 5′, apparatus 10 can be configured to treat tissue at that site as well as collect a tissue sample using a biopsy device disclosed herein.” Col. 8, lines 6-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adapted Chi Sing’s teaching of a microwave antenna on the distal tip of a probe for microwave treatment for use within a bronchoscope as with the microwave antenna on the distal tip of a probe as taught by Balbierz to “controllably and completely ablate a lung selectable lung tissue volume” (Balbierz, Col. 4, lines 58-60).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chi Sing in further view of Balbierz and in further view Kermode. 

Regarding claim 30, Chi Sing discloses a method (“Apparatus, systems, and methods are provided for localizing lesions within a patient’s body… A tissue specimen, including the lesion and the mark(s), is then removed from the target tissue region” Abstract):
implanting a traceable marker in or adjacent to a lesion (“The system may include one or more markers implantable within or around the target tissue region, and a probe for transmitting and receiving electromagnetic signals to detect the one or more markers.” Abstract; “a second marker and/or a plurality of additional markers may be introduced into the target tissue region spaced apart from the lesion and the first marker to further define the desired margin.” [0018]);
inserting a catheter into a patient, wherein the catheter comprises an antenna tip at a distal end of the catheter (“Turning to FIG. 20, during use, with the probe 331 activated and within the cannula 340, the distal end 344 of the cannula 340 may be inserted through the patient's skirt 48 and tissue 40 towards the marker 220. As shown, the probe 331 may transmit signals 31 and the display 338 of the processor 339 may provide a distance measurement L1 or other indication of the relative location of the marker 220 to the antenna(s) 332 based on the reflected signals received by the antenna(s) 332, and consequently, relative to the distal end 344 of the cannula 340… For example, as shown in FIG. 21, the cannula 340 may be advanced until a desired distance L2 is achieved, thereby placing the distal end 344 a desired distance away from the marker 220, e.g., within a target tissue region adjacent the lesion(s) 142.” [0141], Figs. 20-21);
positioning the antenna tip in or adjacent to the lesion (“Turning to FIG. 20, during use, with the probe 331 activated and within the cannula 340, the distal end 344 of the cannula 340 may be inserted through the patient's skirt 48 and tissue 40 towards the marker 220. As shown, the probe 331 may transmit signals 31 and the display 338 of the processor 339 may provide a distance measurement L1 or other indication of the relative location of the marker 220 to the antenna(s) 332 based on the reflected signals received by the antenna(s) 332, and consequently, relative to the distal end 344 of the cannula 340.” [0141], Fig. 20);
connecting a microwave generator to the catheter so as to emit microwave radiation from the antenna tip (“For example, as shown, the probe 30 may include an impulse generator 36 b, e.g., a pulse generator and/or pseudo noise generator (not shown), coupled to the transmit antenna 32 to generate transmit signals, and an impulse receiver 36 c for receiving signals detected by the receive antenna 34. The processor 36 may include a micro controller 36 a and a range gate control 36 d that alternately activate the impulse generator 36 b and impulse receiver 36 c to transmit electromagnetic pulses, waves, or other signals via the antenna 32, and then receive any reflected electromagnetic signals via antenna 34. Exemplary signals that may be used include microwave…” [0090]);
applying microwave radiation at the antenna tip (“For example, as shown, the probe 30 may include an impulse generator 36 b, e.g., a pulse generator and/or pseudo noise generator (not shown), coupled to the transmit antenna 32 to generate transmit signals, and an impulse receiver 36 c for receiving signals detected by the receive antenna 34. The processor 36 may include a micro controller 36 a and a range gate control 36 d that alternately activate the impulse generator 36 b and impulse receiver 36 c to transmit electromagnetic pulses, waves, or other signals via the antenna 32, and then receive any reflected electromagnetic signals via antenna 34. Exemplary signals that may be used include microwave…” [0090]);
receiving, by the traceable marker, a portion of the microwave radiation (“In accordance with still another embodiment, a method is provided for localizing a target tissue region within a patient's body that includes introducing a marker or other target through tissue into the target tissue region; placing a probe against the patient's skin or otherwise adjacent the target tissue region and/or aimed towards the target tissue region; and activating the probe, whereupon the probe transmits electromagnetic signals towards the target tissue region, receives electromagnetic signals reflected from the target, and displays, emits, or otherwise provides spatial information to provide a spatial relationship between the target and the probe” [0016]); and
releasing, from the traceable marker, energy generated from the portion of the microwave radiation (“In accordance with still another embodiment, a method is provided for localizing a target tissue region within a patient's body that includes introducing a marker or other target through tissue into the target tissue region; placing a probe against the patient's skin or otherwise adjacent the target tissue region and/or aimed towards the target tissue region; and activating the probe, whereupon the probe transmits electromagnetic signals towards the target tissue region, receives electromagnetic signals reflected from the target, and displays, emits, or otherwise provides spatial information to provide a spatial relationship between the target and the probe” [0016]).
However, while Chi Sing discloses implanting a marker in or adjacent to a lesion, positioning the antenna tip in or adjacent to a lesion, inserting a catheter into a patient, and releasing, from the traceable marker, energy generated from the portion of the microwave radiation as detailed above, Chi Sing may not explictly disclose the lesion is a lung nodule, inserting a catheter into a patient’s airway, and releasing, from the traceable marker, heat generated from the portion of the microwave radiation.
However, in the same field of endeavor of microwave treatment, Balbierz teaches the lesion is a lung nodule (“The distal portion includes a tissue piercing distal end having at least one of a flexibility, a lubricity or a shape configured to minimize injury to a pleural membrane. An energy delivery device is coupled to the distal portion of the elongated member. The energy delivery device has a shape configured to deliver energy to a target lung tissue volume including sufficient energy to close a void space within or adjacent the tissue volume.” Col. 4, line 63 – Col. 5, line 9; “In an embodiment, lung treatment apparatus 10 is configured to be positioned in any anatomical portion of either lung including individual bronchioles 8′ to image, sample or treat lung tissue at tissue site 5′. Tissue site 5′ can be located in any location in the lung 5 (e.g. lobe, fissure, bronchial or pulmonary vessel) and can include lesions, tumor sites, disease/infected site, edemic site, embolism, clots, tears, trauma sites and the like. Once positioned at target tissue site 5′, apparatus 10 can be configured to treat tissue at that site as well as collect a tissue sample using a biopsy device disclosed herein.” Col. 8, lines 6-15), and inserting a catheter into a patient’s airway (“During the procedure of transbronchial biopsy a flexible fiberoptic bronchoscope is employed as a conduit through which a biopsy instrument is passed from the outside of the patient through the airways of the lung into the lung tissue.” Col. 2, lines 31-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adapted Chi Sing’s teaching of a microwave antenna on the distal tip of a probe for microwave treatment for use within a bronchoscope as with the microwave antenna on the distal tip of a probe as taught by Balbierz to “controllably and completely ablate a lung selectable lung tissue volume” (Balbierz, Col. 4, lines 58-60).
However, Chi Sing in further view of Balbierz may not explicitly teach releasing, from the traceable marker, heat generated from the portion of the microwave radiation.
However, in the same field of endeavor of microwave treatment, Kermode teaches releasing, from the traceable marker, heat generated from the portion of the microwave radiation (“A marker, such as a clip, a collagen plug, or coil 354, can be urged through shaft 346 and open distal end 352 and left in the desired location 326. The purpose of the marker is to identify a diseased site for subsequent non-invasive targeting or monitoring by magnetic resonance imaging (MRI), ultrasound, x-ray, and the like. The markers can be permanent, removable or resorbable, conductive or non-conductive… Also, a conductive marker can be positioned at the desired treatment site and heated by an externally applied radio frequency or microwave beam emitted by a probe carried by the guide support.” P. 13, line 15-28; Figure 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Chi Sing’s teaching of microwave markers for localization and guidance with Kermode’s teaching of microwave markers for localization, guidance, and heating to achieve the predictable result of improving the degree of control and accuracy of the zone of microwave treatment with a local heat source. 

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chi Sing in further view of Balbierz and in further view Kermode. 

Regarding claim 31, while Chi Sing discloses a plurality of traceable markers, Chi Sing may not explictly disclose each traceable marker of the plurality of traceable markers is configured to release heat energy into surrounding tissue.
However, in the same field of endeavor of microwave treatment, Kermode teaches each traceable marker of the plurality of traceable markers is configured to release heat energy into surrounding tissue (“A marker, such as a clip, a collagen plug, or coil 354, can be urged through shaft 346 and open distal end 352 and left in the desired location 326. The purpose of the marker is to identify a diseased site for subsequent non-invasive targeting or monitoring by magnetic resonance imaging (MRI), ultrasound, x-ray, and the like. The markers can be permanent, removable or resorbable, conductive or non-conductive… Also, a conductive marker can be positioned at the desired treatment site and heated by an externally applied radio frequency or microwave beam emitted by a probe carried by the guide support.” P. 13, line 15-28; Figure 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Chi Sing’s teaching of microwave markers for localization and guidance with Kermode’s teaching of microwave markers for localization, guidance, and heating to achieve the predictable result of improving the degree of control and accuracy of the zone of microwave treatment with a local heat source. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chi Sing et al. (U.S. Pub. No. 2011/0021888), discloses implantable traceable markers placed at the site of lesions for directing microwave treatment of the lesion.
Brannan et al. (U.S. Pub. No. 2014/0259641 and U.S. Pub. No. 2014/0276739), discloses implantable markers placed at the site of lung nodules for directing microwave treatment of the lung nodule. 
Te et al. (U.S. Pub. No. 2011/0034916), Kislev (U.S. Pub. No. 2008/0045865), Munoz Marquez et al. (U.S. Pub. No. 2011/0034974), Deem et al. (WIPO Pub. No. 2008131306), Carroll et al. (U.S. Pub. No. 2010/0209479), Ivkov & Foreman (U.S. Pub. No. 2008/0213382), Ivkov (U.S. Pub. No. 2006/0142749), Foreman & Daum (U.S. Pub. No. 2006/0142748), and Daum et al. (U.S. Pub. No. 2004/0156852) disclose implantable markers placed at the sites of lesions for directing microwave treatment of the lesions using heating of the implantable markers via external microwaves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793